Citation Nr: 1613240	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, wherein the RO had denied a rating in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Veteran appealed that determination to the Board, and in an October 2014 decision, the Board increased the Veteran's PTSD rating to 50 percent.  The Board also remanded the issue of entitlement to a TDIU upon finding that the issue had been raised by the record as part of the Veteran's appeal of the PTSD rating matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In June 2011, the Veteran testified before a Decision Review Officer at the RO. A transcript of the hearing is of record.

The instant matter has twice been remanded for further development.  Most recently, in September 2015, the Board remanded the issue of entitlement to a TDIU for the agency of original jurisdiction (AOJ) to obtain an opinion regarding whether the Veteran's service-connected disabilities combine to render him unable to obtain or maintain substantially gainful employment.  The Veteran was afforded multiple VA examinations in January 2016 and in a February 2016 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) denied entitlement to TDIU.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The Veteran is currently service connected for PTSD, prostate cancer, type II diabetes mellitus, tinnitus, a painful scar, erectile dysfunction, right ear hearing loss, and a nonpainful scar; his combined rating is currently 80 percent.

2.  The evidence is at least evenly balanced as to whether the combined effects of the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Here, the Veteran is currently is receipt of VA disability compensation for PTSD, evaluated as 50 percent disabling, for prostate cancer, evaluated as 40 percent disabling, for diabetes mellitus, type II, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, and for a painful scar, evaluated as 10 percent disabling.  The Veteran is also service-connected for erectile dysfunction, right ear hearing loss, and a non-painful scar, all of which are evaluated as noncompensably (zero percent) disabling: erectile dysfunction.  The Veteran was previously service-connected for left ear hearing loss as well; however, service connection for that disability was severed, effective January 31, 2016.  The Veteran's combined disability evaluation is currently 80 percent.  Thus, he meets the schedular criteria for an award of TDIU.  38 C.F.R. § 4.16(a).

While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage) consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991)' see 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Relevant to the issue of unemployability, the record shows that the Veteran has been unemployed since 2003.  His previous employment is noted variously throughout the record to have centered on welding and mechanical work for a shipyard.  Although it has been indicated that the Veteran stopped working on account of arthritis in his knees and shoulders, disabilities unrelated to service, it is the Veteran's current contention that symptomatology related to his PTSD and prostate cancer would preclude employment.  See Veteran's September 2006, February 2008, and August 2014 VA Forms 21-8940.  The Veteran is correct that even if there is evidence that a non-service connected disability caused unemployability, the question whether the service connected disabilities would otherwise do so must be addressed.  See Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992) ("[e]ven if, as it appears, the B[oard] determined that appellant's unemployability was a result of . . .non-service-connected [disability,] its task was not finished. The B[oard] was still required to decide, without regard to the non-service-connected disabilities . . . , whether appellant's service-connected disabilities are sufficiently incapacitating as to render him unemployable").

As indicated above, in September 2015 the Board remanded the issue of entitlement to TDIU for the AOJ to obtain an opinion regarding whether the Veteran's service-connected disabilities combine to render him unable to obtain or maintain substantially gainful employment.  In that action, the Board pointed out that although several VA examiners and clinicians had addressed the individual impact of several of the Veteran's service-connected disabilities on his occupational functioning, no VA examination conducted during the pendency of the Veteran's appeal specifically assessed the Veteran's employability, based on both an assessment of all his service-connected disabilities and his educational and occupational history and experience.  The Board thus directed that on remand, the AOJ was to arrange for review of the Veteran's claims folder by a VA clinician with the appropriate expertise to render an opinion as to whether, due solely to the Veteran's service-connected disabilities, he has been precluded from all forms of substantially gainful employment.  

On remand, rather than seeking a medical opinion based upon review of the claims folder, the AOJ scheduled the Veteran for multiple VA examinations.  Specifically, the Veteran underwent VA PTSD, male reproductive, prostate cancer, scars, diabetes mellitus, and audiology examinations.  Although each examination report contains an opinion regarding whether any individual service-connected disability therein assessed would preclude substantially gainful employment, there is not a specific opinion of record that considers the combined impact of the Veteran's multiple service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The closest that the development undertaken on remand comes to being complaint with the Board's September 2015 remand instructions is the opinion provided by the clinician who conducted the PTSD examination.  Notably, however, that clinician stated specifically that it was beyond the scope of his training and expertise to comment on the occupational impact of the Veteran's physical disabilities.  The clinician did, however, note that based on the other opinions of record, "it appears that none of [the Veteran's] other service connected disabilities impact the veteran from being gainfully employed."  

Although there is no single medical opinion on whether the Veteran's service connected disabilities combine to render him unemployable, there is no requirement that a single examination be conducted to assess the aggregate effect of service-connected disabilities on employability.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("VA was not required to obtain a single medical opinion that addressed the impact of all service-connected disabilities on [the appellant's] ability to engage in substantially gainful employment").  As in Geib, "Where, as here, separate medical opinions address the impact on employability resulting from independent disabilities, the VA is authorized to assess the aggregate effect of all disabilities." Id.

Based on the above evidence, the Board finds entitlement to TDIU is warranted.  Significantly, the health care professional who conducted the January 2016 VA genitourinary examination noted the Veteran's assertion that "if he were still working, the prostate cancer residual urinary frequency would 'make [him] go the bathroom frequently and [his] boss will not like that.'"  The examiner then stated that the Veteran's prostate cancer residual symptom of urinary frequency "would impact his ability to do work in areas that are far away from the bathroom and this may also impact concentration on the job (both sedentary and physical work)."  This reflects a medical judgment that the prostate cancer would significantly impact the Veteran occupationally.  The Board also notes that a September 2014 VA examiner indicated that the Veteran's urinary frequency would impact his ability to maintain physical employment.  Although that examiner opined that the Veteran would more likely than not be able to maintain sedentary employment, this ultimate question as to employability is a question that the Board and not the health care professionals must answer.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Further, while the 2016 PTSD examiner concluded that the Veteran's psychiatric symptoms would less likely than not impact his ability to secure and maintain substantially gainful employment, the examiner indicated that the Veteran's occupational and social impairment was mild and that his PTSD was well controlled by medication.  The Veteran's PTSD is, however, evaluated as 50 percent disabling, which is an acknowledgement that the Veteran would be expected to exhibit reduced reliability and productivity in an occupational setting.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  Furthermore, in increasing from 30 percent to 50 percent the Veteran's PTSD rating, the Board, in its October 2014 decision, noted that a May 2011 VA clinician had opined that it was more likely than not that the Veteran was unemployable due to the severity of his PTSD symptoms.  This evidence reflects that the Veteran's PTSD also has a significant impact on his employability.

The above evidence reflects that it is at least as likely as not that the combined effects of the Veteran's service-connected disabilities, particularly his symptomatology related to his prostate cancer and PTSD, would cause significant occupational impairment so as to render him unemployable in light of his employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


